Pottle, J.
1. An agent to rent has no implied power to bind the landlord by a contract to pay a stipulated sum for improvements to be made by the tenant.
2. One employed as attorney at law to collect a claim for rent can not bind the landlord by a contract to pay for improvements made on the rented premises.
3. A parol ratification by an ,owner of land of an unauthorized written contract made by an agent, to pay a stipulated price' for improvements to be made on the land, will not be effective to bind the principal, when the improvements were made before the ratification took place, and the tenant has not acted on such ratification to his injury. McCalla v. American Freehold Co., 90 Ga. 113; Palmer v. McNatt, 95 Ga. 435 (1), 437.
4. Applying the foregoing principles to the facts of the present case, the court did not err in directing a verdict in favor of the plaintiff in the distress-warrant proceeding. Judgment affirmed.